IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00339-CV
 
Bryan ISD,
                                                                                    Appellant
 v.
 
Laura Buttery Haynie,
                                                                                    Appellee
 
 

From the 272nd District Court
Brazos County, Texas
Trial Court No. 07-001674-CV-272
 

MEMORANDUM  Opinion





 
            Bryan Independent School District filed a notice of appeal from an order imposing discovery sanctions.  The
District now files a motion to dismiss the appeal stating that it no longer
wishes to pursue the appeal.  
            Accordingly, this appeal is
dismissed.  Tex. R. App. P.
42.1(a)(1).  
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed October 29, 2008
[CV06]